PER CURIAM.
Bobby A. LaTulip appeals from the summary denial of his seven-issue Rule 3.850 Motion for Postconviction Relief, filed after LaTulip entered what appears to have *1027been a favorable negotiated plea to charges in two separate cases. In denying relief, the trial court described most of the claims as “facially insufficient,” which could lead a reader to conclude that the trial court simply identified pleading deficiencies such that LaTulip should have been given an opportunity to amend his postconviction motion. See Spera v. State, 971 So.2d 754 (Fla.2007). However, the denial order identified no pleading deficiencies. Rather, the trial court addressed the merits of each claim, explaining why LaTulip was not legally entitled to relief as to each. The trial court was correct in its analysis and denial of LaTulip’s claims on the merits, and we affirm.
AFFIRMED.
ORFINGER, LAWSON and BERGER, JJ., concur.